276 So. 2d 504 (1973)
Charles James MOORE and Morris Moore, Appellants,
v.
STATE of Florida, Appellee.
Nos. 72-323, 72-324.
District Court of Appeal of Florida, Fourth District.
April 17, 1973.
Richard L. Jorandby, Public Defender, and Charles W. Musgrove, Asst. Public Defender, West Palm Beach, for appellants.
Robert L. Shevin, Atty. Gen., Tallahassee, and William W. Herring, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Based upon our review of the briefs, the record on appeal and having heard oral argument, we are of the opinion that no reversible error has been demonstrated. The judgment and conviction is therefore affirmed. We would, however, observe that although the defendant's testimony was of a sufficient nature as to fully present to the jury his version of the incident which formed the gravamen of the criminal charge, it was error for the trial court to refuse to permit the defendant to testify as to whether he committed the crime for which he was charged. While we deem this to have been harmless error in light of defendant's other testimony we would observe that it is basic to a defendant's "right to be heard" to be able to testify as to whether he did or did not commit the crime for which he was charged. (Art. I, Sec. 16, Declaration of Rights, Const. of Fla., F.S.A.). Cf. Rowe v. State, 1935, 120 Fla. 649, 163 So. 22. Compare with Deeb v. State, 1937, 131 Fla. 362, 179 So. 894.
Affirmed.
OWEN and MAGER, JJ., concur.
CROSS, J., dissents.